      Case 2:20-cv-00487-ECM-SRW Document 1 Filed 07/13/20 Page 1 of 9

                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE MIDDLE DISTRICT OF ALABAMA




Kar-rgELL 1.0P365 Ir./6/0066
Full name and prison number
                                                  juL i3   A   18
of plaintiffs(s)
                                                                    2:20-cv-487-ECM-WKW
v.
                                          (To 1D6 stippli661 b'y-Clerk of
EL-maz CORR6CTi6itist   F-Acitrrq          U.S. District Court)'

LT.   NoRmpriq
LT, TiPP1N5
56T. PRa51..64
 mak
     5H1F-r C/O of Da Dt3104
Name of person(s) who violated
your constitutional rights.
(List the names of all the
persons.)


I.    PREVIOUS LAWSUITS
      A.   Have you begun other lawsuits in state or federal court
           dealing with the saMe Or similar facts involved in this
           action? YES (    ) NO (1./.)
      B.   Have you begun other lawsuits in state or federal court
           relating to your imprisonment? YES (    ) NO (t..."')

      C.    If your answer to A or B is yes, describe each lawsuit
            in the space below. (If there is more than one lawsuit,
            describe the additional lawsuits on another piece of
            paper, using the same outline.)

            1.    Parties to this previous lawsuit:
                  Plaintiff(s)




                  Defendant(s)


            2     Court (if federal court, name the district? if
                  state court, name the county)
            Case 2:20-cv-00487-ECM-SRW Document 1 Filed 07/13/20 Page 2 of 9
              3.   Docket number                    / 441-
                                                 /11/

              4.   Name of judge to whom case was            igned

                                                    /17
              5.   Disposition (for examples Was the case dismissed?
                   Was it appealed? Is it still pending?)




              6.   Approximate date of filing lawsuit

              7.   Approximate date of disposition

      PLACE OF PRESENT CONFINEMENT        l$A    CuMENT1A            CONFINIEt>
      k-r      51-Int-ron) CoRRECTioNAL FAcIL11•1.
      PLACE OF INSTITUTION WHERE INCIDENT OCCURRED                    It4C.1 DF
      DtC.List61)                EL10126 C_ARECTIoVAL FiNct Lai •
      NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
      CONSTITUTIONAL RIGHTS.
                     NAME                       ADDRESS
      1.        TIPM/us                   ELMORE.  / ALA
      2.      1,-r. NORM ki\\                    atAac, ALA
      3.            Pizcsi.e./                   amoml ALA
      4.      ELNAME ConrcCilN441-                 ELmogei A-LA
      5.,

      6.

IV.   THE DATE UPON WHICH SAID VIOLATION OCCURRED            TOE     VOLArtV4a
      Oettaukz         ty\)      becpAbER 71 2019.
V.    STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR-ALLEGATION
      THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

      GROUND ONE-     r tekab SO(vittLIA        AstALTE.D.              tocit:r1   e
      Ito MATES AL50 DRuka61            Alta)       1NE-7 1A.M5 Mx 3Y              ei&t.
                                           2
     Case 2:20-cv-00487-ECM-SRW Document 1 Filed 07/13/20 Page 3 of 9

STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best
you can the time, place and manner and person involved.)

'ME AaiutT 1-104300b. tv.)          tecpvizaR           /JAI         AT
                          Am.
 Awb      nlaW cf.           ovriC.Q.R.5 AssitkiCb              THE
DW‘itATbR‘i ,DID Ar.i\ETIANCI To HELP Mr... oR 430-nieKte
Tb FrpoRT l-r ib A ANIFI StAPERVI-$0R.
GROUND TWO •    1 RE.PARTED              IkictbeitiT     To
 TiPPws A Nth        i+E PuT ifkAV L(FE IN •DA6e.g...
SUPPORTING FACTS -      A FTER.   1 REPÖRTEb      W1-1/17 1-1 ft D
4111PPeub         mr.    It) LT. T1 Pp/m.5           CALLFb          "Mg
                                           C. .s141FT    Off1C...e    AttiA
11\11:04AEl> ThE IMMATE boF TVIE. PREA.            r.,(IMPLAI//
                                                              1
                                                              4/T 111A-T
     rtAAlsF AK-mdsT oim• WWLE (,541 014iGny
MCK RenM.L15-1-041N6                                    TH4T 0\5 SAO.
GROUND THREE -       WAS 6EAIT -TD T1•16 _5(-181UGe         car-r4.3z
 A
SUPPORTING FACTS -            I koks           irt) AuLLor.ic
 t RePOWTth Tb WARbENS JWICLAIK1                           Vioritgorb
       ANn HE... Toth mg_ IliAT     ELMORE      1-ihr) -MED TO SLM)
71-1E. LEPti) bF           A.551,11:1 "AAtcliChL hrri" TO       fic4a.nCK
klOT (Owl ArT6R tWAAS 5€30T TIERE. I WM THREATGArrA
0(.10ER/0ils -ritvie,; Aso maiere             mk{ 5LE6P EICA1k5E 1 RfiPtiZIED
-The                my 3Ivki cirtvc bee,N bept<Ep                Pac -rb --6•111111111111
 A 1-11T HANE ekeN Pirr 0/41               LAFC     THE. ENMA-1-65 TEAT
 VA& iNve)Ufeb           1Ple A-5/1431.4¿___T AT ELMORE cF.
  Case 2:20-cv-00487-ECM-SRW Document 1 Filed 07/13/20 Page 4 of 9




:•-zTATE BP-r-R7,LY -FP,"E FACTS WFICH SITPPORT THIS ORO-L7ND. (State as best you can the
ti7r.e, place and manner and erson involved.)

 I 141\5 A55IAZ:reb Se)(LALLY 13y MIALTVPLS
FeA NOUR5 AND IA 6(01 oN Ocs-r\I 7-14h-r .5r4 fr WA-LK
Altauta ON THe      t   514IFT•RDuTEW      HeLP PREvaiT
Ttas A6502T FR NA 44.17P6isif N6 TO M. .AvalTH kit&
t4APPENb       oN. C_AmeR.O.               bOkitkAkTOEY.,
GROUN TWO:         FARce ME 70 %ni PhKR5                                   vvA5
NOT     TRUE.


SUPPORTINGFACTS:       LT. NORMAN' FoRWY pte. To 5'1694
boawtEtkfT5 sTricttN61 -ruivr l WA5 SECN '15V MCKITAL
HEALTH, C_I-IkPLIN SERVILe., OR HcM1114 CARE AT THC
-WC             b HOT SEL AN/VLWE  LtT THE 5C.trAlr.6
CEN1ER.

GROUND T_T-=-E:     Je.PoRbizt ki          WW LIFE ' 13V FA I & TZ,
 A5S16m ME A$              eNcmte.15       Wrn4 THE PEOPLe 'MAT
 ASS U L-7ED ME,
SUPFORTECGFACTS:      AFTER
                       BEIN6 Seal' 113 BULIOCK
CORWC-riDwAL- FACILITY. 1 vim •TINLO •K\it TRE  Itt)
AND (MICR OffiCEAS 'MKT rr WAS isiCT141W-7 114 -aic
to1/IRA-Mk:5        A8/1     1146 Asslitt4        ok.   THE    patsbN
 ACCAL5ED bt THE PessiA,L1- WKS HOT Dec-LmeArreD
ON Mg eiveml Lts-re         ivo ME AT EIJAGIZE c-r•
  Case 2:20-cv-00487-ECM-SRW Document 1 Filed 07/13/20 Page 5 of 9




IF.   STATE E=FLY EX_ACTLv Vv-I-TAT YOU WANT    COURT TO DO FOR YOU.
      M.A= NO LEGA1 ARGUMENT. CITE NO CASES OR STATUTES.

            V/Ikt4T 3‘41.5            MINT761?          RESOLY&D AND JfisTICE
       pp       BE. 1-Pr KEW. ALflW                   kte To Re.C.Eivc fULL
       CAN./WENS ATION FOR ALL Pitysic  Anil)

       PSYCOMIC. FP013LFM,S_Accuitz_aEgo
             u LT o                                                  r                 usa.




      I declare. under FE-haity oftDetuly that the fereszQing is trat arld co-:rect.

      Executed. on
              Case 2:20-cv-00487-ECM-SRW Document 1 Filed
                                                     to-E307/13/20 Page 6 of 9
                                                                      Tut.\( .-1*? 2ozo

    -rb wHowl THLS MA-Treg


   fv9 NiArike, 13        hENTREth Z-ot.leS4             61i     A    CLK
                                                                            cAARRENMY
                                              ALl
       AT 5-7A707Q togRec-ct(AIAL cike.
                     r-rER To IniconA      iou ilArk-r- 11-1E REINSCA) FOR
110 13KelF L...e-
                                                                        uut
       bELA  1  10 RCPO
                   .       R-rtNel -TVIE MAT TER  UF A 5ExuAL ASs
-114E
 As st&jE-Lt- A.5         iNIECILEccieNce- ÓF T1-1E, A LA-E3A        bPARTMeUT

 bF CL*Rec-rtbo i CbRizeCMDlortl_

     ON) Occem,b.R 5,zat9 1 wAs                eNNO 5EXuALLY
A55u/--TEI) B./ MULTIPLE IMMA-Te. I REPplz-TC.1) To Tile 5HIFT
CoNtivutt•ibM tjr: TIPPIMS 0-F wHikT HAPPCNI).€1) To Me.   WI-I1C
C.AtA5C:b HIM -ro INWC67IATT" TRE MATTER OF NM C.DNAPLAika:
     -ri pprN5 A5KeD ME          5TEP INTO RoDNA 1361-11Nb v4ib
 srrTINCa ARCA it.3114E. 31-1-1F ()MCC    CLMORE ColkRECTIoidAL...
fACIL,IT•1.

  FIgS1 HC. CALLEC:.                   1WF-0174A-wir, A N IMAAftTE KNoKiN          A5
     V. HE AsKED -rittNK                       iimveND       ikt)-1)ORkik
 DCCEN‘E•ER          fat4D    iva-AxTE SAf1) ‘(WE RAPreb THAT DUDE".
    TiPIN/Q3 A•3KCDikmo             SexuAL Aa5W_78 TAN1K
 REftleD 131/ A5KIP(.1 FOR A PAcK_ bF COAKE.-M 13/41- LT.TIPPWS
  ND'Nol 1-11wE            Tb 011ie. THE. 1N FoRKAANT. THEREFoRe

  He- LEFT 1116 5HIFT oFftc.E.,,
                             LCA beR 8F Ne. 455uLT
                                                                        usimprre
   ge‘icr 1-1E. c-AL LEDM-IC
   1,4 1040AL Cfgel.i'KIJOwN Al MIKE tði LT.                   To:Thu -Too
                                            A5 THE FACT THAT HE
    ME INMATE WHAT I SAID N5 %qui_
                                            REyvINIE.1)  f3ALIc Tb
    SM.) IT ON TIAC, CAMERA wl-ICN
  THE bATE ANb -11ME. DV' THE AssuLT, THe 0.1 MA7E, sAlt)
  -1-Fixr HE. NOT be) 14133-1-110 AND l-kEr WILL- KILL ME ANb
   toHDettER eLsc SAID stfrtE1141mG,
             Case 2:20-cv-00487-ECM-SRW Document 1 Filed 07/13/20 Page 7 of 9



            Foutmrici bAN 1 WA.5 *TA.1sEN To THE SCICNGE CeT\PreR
       MDMI-GowICRN, INLABA-MA, V-oR.       T1ke..t.1 70 11AZ. 1-16ALTI-1-
 Civike- cAcAUTI A-T 5-TATOK) CoRKc-C1WINL FA0LI . -11tCE
 el(PLAINGb WNAT HINPFNIs             mz. -r(4E1,      WA.5 sENT BACA
 lb ELMotz,e     Rgajibt•IN--rACILI71.

        Vukem        t)-T- 13p4c.K.   ELMÒRCS SHIFT OFFICE, I WA3
  Cb/sAFRonITE 131 SAIZGNIT PRE.,51-0- lAc A5K m‘( MAD PAIb ME
 TO LIE 00 KMIKE                         -rtikal" I WAS NOT LA       c)
  AN\1014e Awl) 1 wouLA) NevER SAY 5ue-0 A 11411\1(1 Altt&A-T 05E1-E
  IF 1T Nb wur                         PRESLI            bj A5K IN)6.1 MEI
  Do i coal' Him -rt3 tyLel VC. THAT -11-16 1-15.Ab Lo\Dez bc• -TmE
 0A145-TER D-ESCIPLE5 GANica            ALMAtitAt %.1outi_D RitkPe,
 I TOLD timit 'MKT t ioot.v-T y-NtQcA.) Wtm oR NtsNowe ase.. AT E'LlAtRecv
DR cARE. IV %-kE WAS 11AE-RE Ô. NOT swt' PRE5LY                  "MAT FtOPLE
ftRE 3LOT TR•liNcl To C-1- Him SHIPPED.

              FollowINCi tDA\I t         -stALPP6b        buLt.oc._ C.v.
 AFTER A we-etc OF 8ENC9 AT 5uulicA:3 t vJA6                         --THRENt
 Rom INMATE...5 STA--rwCi THAT IF l TO/4>                McKE G. OK NNI\101\36
 EL-5E1 is wAS 0,INIC-1 To             ipt. IS                TH 15 TO -rite
 IN -T9 TuTt01.1 INucts-r-wki-ok rett.it         oRDetD MC To BE PUT rki
  A &OLJTPtKy conwiNvvErir CELL- BCF0RE t Vitvb "Th
                                                                 KEN TO Tae
 CEILI WARbe-K1 McLatt4 TRieb To izat< up ME iNabwr DuT
 WA5 SoPAttel) V5C_CAuti5E HE couLD NoT FN,b NOTt+It• ABOUT
 IT. DNICE        MUD tAIM THE NAME
       -n-te A-s5uLT Anito TIIRCh-05         c
                                             i:‘11 6
                                                   1 FC.
                                                       Pc4,Arble Eh5 N1 1
                                                                        1 1\6
                                                                           AtE
SrATEP TO ME "MKT ELAA0KE, capajmNAL FAci Ltly flptb TN%
      5eNb I IJIVAll MICVICIN LC1 Rey To but.LocK
                                                               NÓT- LoN1 AFT-CR
 tviti5 5C,NT ThERe. AM& Srr-rim4 11\1 A CELL-
                                                                Fmk ALMMT
IAN° NA ON11-k5) 1 v1/4JA5 --cgi\NsFCREt)        EkSTERLINCI C_Cgge--triOVAL
 PPC-ILIT-ki- MERE, WAS
                                                       Ti-i-MATS Om        uFC,
 AL50 6PLE
                          nitAKINiq FuN OF ME BY 'pLAN1/1\1C-1 The, 361(Cuit
05(   -41-1' b^) CELL Ptio-N-G ,          vuAs obRe BY oFFICeR5 A-Ath
(N/v16TES,
          Case 2:20-cv-00487-ECM-SRW Document 1 Filed 07/13/20 Page 8 of 9   vf3


                                           troTeRVLOiueD
 I WA5 PVT IN TOE CRiso
A f\d%riTAL- HEALTH- WoRKCR. WEM E,)cpiAti\Jeb TO MC'
MAAT            1 `KEPDR-TED       t FELT LIKE_ CoMMIT(K1C-7
Sti1c_ii•6 7)-16 cw..oW NO .6 AN( 1 4 DigER I NIMATE5 -RERAZTPD
 4-11AKT -TtiEN WAI\ITED. To CY3rvitvivr 5kAiL-106- "Mem 1 wpcs
 5141PPCP        Fouwripsw CoRGc-r(oNN- FAc-ILITY
       Rr -pie BACK_ Gorr E_ bT". ' -out‘J
                                           -clAto      A-N l N iviekT6
 ?AroilDbil-IAT MIKE.    wicks 'MERE. AN)b I viAs 5aNT -ThcRe
             TH-CRarbRE 1
                             RE,PoRTED            -ThERG WAS A
  ENCM        Nk5ric_
                               FACIL-111, lefUT THE OFFICGRS AT
 114
  . ,E- _IK3TAKE SAID DIONT
                                   fAmte ANy ifweivk*--5 1-45TCAN,
  I LiAvE 11-IGKA         KJAMC bF The PEKSoN 'MICHEAL,
 Rivb -1-v1                                                       GReY
               sAib 1 StibtAi.b*NoT kikvce Cow To PRIScW•
   bNCG I WA5 -saoT            MI6 tiM,TH CARE lRE.mkfe.A TWIT
    5TILL FELT SUICIDAL AND FELT 'MAT my LIFE. WA3 IN Dits1A€K.•
 AF---reK 3 bAY6 OF sirrtNCI n1/41 A CEch lvms TgA-NsFO:b
 -1-1) 5Tikmt.‘ 0_..e.Krk,CTIONAL FActUTstc,
                                                    A55“1.-TED
    Avrck 1-31w-1 hicKE A:T 57/1-"TON I RAVE 1E3E6N
                                                HAVE 5LARRY
        5LEEPIki&. - TRE, A55LALT chu_se IN Me TO
 roK, THE nPAIR.tki oF      5KDKEN           bac' TO THC MENOITIW
    ,..._ Ka•EID BY MeNTA-L
  Pe-R-Sc
  A                                         viA3 5/-E-7-GRIN6 AN6
 L u`41--b 1•Itcr iGkrriFy kttifib Assucreb ms•
        Notki CIA QtAR,m,\IT L`i 1--touseib (N THE KR-U          5TATÖN
 Av\MK)6 To BE CLCA-RE-.1) FoR, TttiE REmout/141-- OF THE
 5/RACEs ANb wiRE5 c-Ku\A M4, MouTO. I'VE 156GM 114 THE
 MEDicAL                PoR /4LM.03T 3 N1Dm-rtis t           seNsE
'BEEN HEAC. FIRVC TE5TEID PaSs1TWE FOK Coyle:190-
C.A.K1 -SOME bNe ELCA-sc 6-IELP
                                Me aEr OUT OF VICKe
5AVe MY LIFE                                        /4"-N b
                  Mcielcse-,                 Auft
                                         Keo-mot-
                    Case 2:20-cv-00487-ECM-SRW Document 1 Filed 07/13/20 Page 9 of 9




                          t2_seet:(06                 .11.4014TGOM BO"
                                                      AL 360

75TIMSIA            C-1)6M CI03 A)                    IPM
                                                          7UL 121.1

            MARAW3602_ sPu.L1A JA4 KO,
2109
                             5
  ./._iv\b'KEI ALA_

                                             u5          TKi CT COURT
            ,(77.
                            7711.21_,WENTS
                                              NAIbbLU D157R‘Ci OV ALA
            :
                      '
                                             KA731•1TC,IUACK1 ALA 3lal04
        ,
       V)
